In an action to recover damages for personal injuries, the defendant Solomon Algazi appeals from an order of the Supreme Court, Kings County (Ruditzky, J.), dated December 21, 2004, which conditionally granted the plaintiffs motion to restore the action.
Ordered that the order is affirmed, with costs.
Under the circumstances of this case, the Supreme Court providently exercised its discretion in conditionally granting the plaintiffs motion to restore the action (see LeBlanc v Budman, *80018 AD3d 718 [2005]; Giannoccoli v One Cent. Park W. Assoc., 15 AD3d 348 [2005]; Betty v City of New York, 12 AD3d 472 [2004]). Adams, J.P., Ritter, Goldstein, Skelos and Dillon, JJ., concur.